January 5, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
       GEICO GENERAL INSURANCE COMPANY F/K/A HOUSTON FIRE &
               CASUALTY INSURANCE COMPANY, Appellant

NO. 14-11-00049-CV                        V.

                            AUSTIN POWER INC., Appellee
                               ____________________



       This cause, an appeal from the judgment in favor of appellee, Austin Power Inc.,
signed December 6, 2010, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, GEICO General Insurance Company f/k/a Houston Fire &
Casualty Insurance Company, to pay all costs incurred in this appeal. We further order
this decision certified below for observance.